Citation Nr: 0517917	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  02-21 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD) with alcohol 
dependence.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife, and friend.


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to June 
1971, which included service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted the veteran's claim of 
entitlement to service connection for PTSD and assigned an 
initial evaluation of 10 percent, effective January 19, 2001.  
The veteran perfected a timely appeal of this determination 
to the Board.

In October 2002, the RO increased the evaluation of the 
veteran's service-connected PTSD to 30 percent disabling, 
effective January 18, 2001.

In November 2003, the Board remanded this case in light of 
the veteran's outstanding request for a Board hearing, which 
was conducted in May 2004.  At the May 2004 hearing, the 
veteran, his spouse and his friend offered testimony before 
the undersigned Veterans Law Judge at the RO. 

During the course of that hearing, the veteran's 
representative specifically requested that consideration be 
given to the issue of whether or not the veteran's alcohol 
problems were related to PTSD.  This issue had not been 
adjudicated or otherwise prepared for appellate review at the 
time and the Board considered the issue to be inextricably 
intertwined with the veteran's claim of entitlement to an 
increased disability evaluation for PTSD.  Therefore, the 
Board remanded the case in August 2004 for further 
development.  

The requested development was completed and in a January 2004 
rating decision, the RO concluded that the alcohol dependence 
was part and parcel of the veteran's service-connected PTSD 
and increased his disability rating from 30 percent to 50 
percent.  The case has now been returned to the Board for 
disposition.  

Since the veteran has appealed the initial disability rating 
assigned following the grant of service connection for PTSD 
with alcohol dependence, the Board has framed this issue as 
shown on the title page. See Fenderson v. West, 12 Vet. App. 
119 (1999).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected PTSD is manifested by 
social and occupational impairment with reduced reliability 
and productivity due to symptoms such as sleep disturbance, 
memory and concentration problems, disturbance in motivation 
and mood, difficulty in establishing and maintaining 
effective work relationships, and alcohol dependence.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD with alcohol dependence have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2004); 38 C.F.R. §§ 3.102, 
4.3, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the manifestations of PTSD, as 
documented in his VA treatment records, supports a disability 
rating in excess of 50 percent.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.      §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the present appeal.

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in his possession that pertains to the claim.

The record reflects that through letters dated in March 2001 
and August 2004 from the RO, the VA has satisfied the 
notification requirements of the VCAA.  
The March 2001 letter informed the veteran of the evidence 
and information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  In this case, the veteran first raised the issue of 
entitlement to a higher initial evaluation for his PTSD in 
his February 2002 Notice of Disagreement, which was clearly 
after the July 2001 rating decision.  VA's Office of General 
Counsel indicated in VAOPGCPREC 8-2003 that when VA receives 
a Notice of Disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue 
an SOC if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue, if VA has already given the section 5103(a) 
notice regarding the original claim.

However, in an August 2004 letter, the RO did advise the 
veteran as to the type of evidence needed to substantiate his 
claim for an increased rating.  He was advised as to his and 
VA's responsibilities under the VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  The August 2004 letter also specifically 
informed the veteran that he should submit any pertinent 
evidence in his possession.  His claim was then re-
adjudicated in a January 2005 rating decision.  Therefore, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations. Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.

In the case at hand, the Board notes that the veteran was 
provided with a VCAA letter prior to the initial adjudication 
of his claim.  Accordingly, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background

By way of history, the veteran's hospital summaries from 
January 1989 to December 1990 reveal treatment for PTSD and 
alcohol dependency.  The veteran reported that he has had an 
alcohol problem since 1971, when he was in service.  The 
veteran reportedly attended alcoholics anonymous meetings and 
sought treatment for PTSD during this time.   

The veteran's VA medical center (MC) progress notes from 
December 2000 to March 2001 reveal that he presented at the 
VAMC complaining of a long history of PTSD and problems with 
anger and relationships.  He reported having frequent 
flashbacks, nightmares, initial and terminal insomnia.  He 
thought about Vietnam several times a week.  

In December 2000, a VA examiner noted that the veteran was 
married and living with his wife.  The veteran reported that 
there was an instance of domestic violence in 1998 and that 
he had sought treatment.  He also stated that because he had 
problems interacting with authority figures, he had started 
his own business.

On examination, it was noted that the veteran was pleasant, 
engaged, cooperative, and seemed motivated for treatment.  
There was no gross evidence of thought disorder or major 
affective disorder.  He denied homicidal or suicidal 
ideation.  He stated he was hospitalized in 1988 in part for 
alcohol abuse and thought he had an alcohol problem.  He 
reported drinking one case of beer a week.  The veteran's 
Global Assessment Functioning (GAF) score was 50.  The 
examiner diagnosed the veteran's symptoms as PTSD, rule out 
alcohol abuse.  

In the report of an April 2001 VA psychological examination, 
the examiner noted that the veteran was married and living 
with his third wife and her two children.  He reported 
working in the field of plumbing and heating contracting for 
25 years, but that he had a difficult time getting along with 
others.  For this reason, he reportedly started his own 
business in 1998.  He employed two people who performed most 
of the hands on work, and his responsibilities included 
bidding on and securing contracts.  He related that he was 
diagnosed with PTSD and alcoholism in 1988, after which he 
spent one month in an alcoholic treatment program and then 
received counseling for PTSD.  

The veteran reported difficulty sleeping, and that he would 
wake up because of nightmares and alcohol withdrawal.  He 
stated that he suffered from nightmares three to four times a 
week.  He denied crying spells or feelings of hopelessness or 
helplessness.  He also denied suicidal ideation.  His 
appetite was noted to be adequate.  He stated that he enjoyed 
riding his motorcycle and watching horror or war movies.  He 
reported that he had no friends and a few acquaintances.  He 
indicated that he drank six or eight beers a day.  

The veteran reported being stopped by the police for driving 
under the influence of alcohol in 1990.  He was also 
reportedly convicted of assault after he physically attacked 
one of his employees who was stealing from him.  The veteran 
further reported being arrested for domestic violence in 1999 
after which he completed an anger management course.  

The VA examiner noted that the veteran was casually dressed.  
It was also noted that he spoke in a goal-oriented fashion 
and his affects were fully ranged and appropriate to content.  
He was found to be oriented to time, place and person. Recent 
and remote memory was grossly intact and his judgment was 
adequate.  There were no soft signs of psychosis elicited, 
and no delusional or hallucinatory experiences reported.  
There was no evidence of homicidal or suicidal ideations.  
His GAF score was 68.  The examiner diagnosed the veteran's 
symptoms as chronic PTSD and alcohol abuse.  

By letters dated in November 2001, the veteran's ex-wife and 
daughter described how the veteran's PTSD affected their 
lives.  The veteran's ex-wife related stories of the 
veteran's attempting to commit suicide and having nightmares.  
She described how his PTSD led to their eventual divorce and 
she addressed his inability to work with authority figures 
and maintain intimate friendships.  The veteran's daughter 
stated that the veteran's PTSD affected her while she was 
growing up.  She included a poem she had written in 1992 
about the veteran.  

VA outpatient treatment reports dated from December 2000 to 
September 2002 reveal that the veteran received ongoing 
treatment for PTSD during that period.  The veteran attended 
group therapy meetings for PTSD from May 2002 to July 2002.  
In June 2002 the veteran stated he might work five hours a 
day.  However, he frequently tried to accomplish work over 
the phone and would only occasionally go out to collect a 
bill.  By September 2002, the veteran was reporting that his 
wife managed the business and that his employees did most of 
the work.  The veteran's main responsibility was reportedly 
signing checks.   

By a February 2003 letter, the veteran's senior employee, 
J.S., revealed how he had taken on a significant amount of 
responsibility in the plumbing business due to the veteran's 
PTSD.  J.S. indicated that he had worked for the veteran for 
four years.  During his first year, the veteran's main 
responsibility was to order fixtures, tubs, sinks, and 
toilets for specific projects and coordinate inspections for 
projects.  The veteran would order incorrect parts and fail 
to coordinate inspections, forcing J.S to. assume 
responsibility for these tasks.  Over the next three years, 
J.S.'s responsibilities evolved to ensuring that the plans to 
complete projects were created and executed properly.  J.S. 
took over scheduling, client contact, and the hands-on work 
on job sights.  He indicated that when the veteran attempted 
to communicate instructions regarding projects, the 
instructions were convoluted, extremely hard to understand, 
and confusing.  Therefore, he tried to contact the veteran as 
little as possible. 

By a March 2003 letter, the veteran's current wife reported 
that she witnessed him suffering from nightmares.  She 
indicated that he drank beer, talked to himself, and had a 
hard time trusting others.  

The veteran's VA treatment records dated from October 2002 to 
March 2004 reveal that he continued to seek treatment by way 
of medication and group therapy sessions.  He regularly 
attended group therapy sessions from February 2003 to March 
2004.  These records also reveal that, in March 2004, the 
veteran called for assistance because he was experiencing 
suicidal thoughts.  He stated he had been drinking all day 
then hung up the phone.  The police were called, and they 
took the veteran to a hospital where he stayed overnight.  

The March 2004 police report indicates that when the police 
officer reached the veteran's home, there was a strong odor 
of alcohol on his breath.  The veteran stated that he had 
suicidal thoughts on several occasions and that he would not 
shoot himself, because he would rather overdose on his 
medication.  The veteran revealed that he had placed a gun in 
his mouth one time in the past.  The officer took the veteran 
to Saint Vincent Hospital and he was medically cleared.  

During a hearing before the undersigned Veteran's Law Judge 
in May 2004, the veteran testified that he has had thoughts 
about suicide, that his wife and senior employee managed his 
business, and that he spent most of the days isolated and 
trying to sleep.  He reported not sleeping much during the 
day or at night.  He also testified that he avoided being 
around more than one person at a time.  He also revealed that 
he drank about six to eight beers every day as self-
medication for PTSD.  

During the May 2004 hearing, the veteran's wife also 
testified.  She revealed that the veteran's PTSD symptoms 
were becoming more profound.  She stated that he slept 
between four and five hours per night, had a very short 
tempter, was worried about finances, and isolated himself 
during the daytime.  She stated that the veteran had a few 
good friends with whom he kept in touch.  She also revealed 
that the veteran thought about committing suicide in March 
2004.  

The veteran's friend, J.L., also testified during the May 
2004 hearing.  J.L. indicated that he and the veteran 
attended group therapy together for the past two and a half 
years.  He stated that he spent time with the veteran and 
visited him at his home.  

The veteran's VA treatment records from December 2003 to May 
2004 reveal that he attended group therapy sessions for PTSD 
almost once a month.  

Pursuant to the August 2004 Board remand, the veteran 
underwent a VA examination in September 2004.  The examiner 
reported that the claims folder and Board remand were 
reviewed in conjunction with the examination.  The veteran 
reported that he was more socially isolated since his last 
evaluation in April 2001.  

The veteran reported that he was technically in charge and 
overseeing his business.  However, he also indicated that he 
had turned over most of his business to his wife and one 
employee.  He stated that he had to refinance his home twice 
to keep his business running.  His main responsibility to the 
business was to sign important paperwork.  He also met with 
his crew and employees in the morning to discuss business 
matters.  For the last few years, he had not been engaging in 
any hands on work.  About two to three times a week he would 
make an appearance at the job site and talk to people for a 
few minutes and drive home.  

He reported that he drank alcohol infrequently as a teenager 
and did not start drinking heavily until he was out of 
service.  For the first 15 years after his discharge he drank 
up to a quart of whiskey every day.  He developed a tolerance 
to alcohol and had withdrawal tremors.  He stated that 
drinking heavily was the only thing that kept him calm.  He 
would drink at night in order not to have nightmares.  He 
stated that he presently drank beer on an average of six to 
15 beers per day over a 12 to 14 hour period at least six to 
seven days a week.

He stated he has been married three times and that his third 
marriage has lasted eight years.  He has two children from 
his second marriage, and had become estranged from one of his 
daughters since his April 2001 evaluation.  He stated that he 
hated everybody and would rather be alone.  He indicated he 
has no close friends and a few acquaintances.  Although he is 
a member at the Veterans of Foreign Wars and Disabled 
American Veterans, he indicated that he does not visit those 
organizations.  He reported enjoying watching television and 
football.

On examination, it was noted that the veteran's speech was 
not pressured, and that his thought process was linear and 
goal directed.  His affect was found to be matter-of-fact and 
euthymic, and he was described to be awake, alert, and 
oriented times four.  He stated that occasionally he did not 
care if he lived or died, but he denied any homicidal or 
suicidal ideations.  He denied auditory or visual 
hallucinations, paranoid ideations, or delusional thoughts.  

In terms of PTSD symptoms, it was noted that he had 
nightmares two to three times a week and wakes up in terror.  
He reported that he avoided people, places, feelings, and 
conversations associated with Vietnam.  He also indicated 
that he felt emotionally distant from others and he had a 
sense of a foreshortened future.  The examiner found that he 
had increased startle reflex, hypervigilance, concentration 
problems, and sleeping difficulties.  

The examiner noted that the veteran was competent to handle 
any VA funds he may receive.  He assessed that the veteran's 
symptoms had gotten worse since his last evaluation in April 
2001 in that he had become more socially isolated and had 
turned over his business to a loyal employee and his wife.  
The examiner stated the he believed that the veteran was 
capable of working even though his symptoms had worsened.  
The veteran's PTSD GAF was found to be 53 due to nightmares, 
trauma memories, avoidance symptoms, increased startle 
reflex, and hypervigilence.  The veteran's alcohol dependence 
GAF was found to be 55 because he would drink regularly and 
some days consumed up to 15 beers.  His overall service-
connected GAF was found to be 53. 

The examiner further stated that the veteran's alcohol 
dependence was secondary to his service-connected PTSD.  He 
stated that the alcohol dependence was caused by his PTSD 
symptoms.  The examiner diagnosed the veteran's symptoms as 
moderate to severe chronic PTSD and alcohol dependence.  

In a January 2005 rating decision, the RO recharacterized the 
veteran's service-connected PTSD to include alcohol 
dependence and granted a 50 percent disability rating 
effective January 18, 2001.  

Relevant Laws and Regulations

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Because the veteran has appealed the initial disability 
rating assigned for his PTSD, the Board must consider the 
applicability of staged ratings covering the time period in 
which his claim and appeal have been pending.  Fenderson v. 
West, 12 Vet. App. 119, 126-27 (1999).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. 
§ 4.130.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and 
long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintain effective 
work and social relationships.

A 70 percent rating is warranted where there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and 
the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  However, 
when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation on the 
basis of social impairment.  38 C.F.R. § 4.126 (b)

Analysis

The veteran asserts that his service-connected PTSD is more 
severely disabling than currently rated.  However, the Board 
finds that a disability in excess of 50 percent for the 
veteran's PTSD is not warranted.  

As noted above, when PTSD is manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessive rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships a 70 percent disability is warranted.

With regards to the veteran's occupational status, he has 
variously reported that he is no longer an integral part of 
his business and that his wife and a loyal employee have 
assumed responsibilities for the day-to-day duties of the 
company.  However, other evidence of record revealed he 
visited job-sites two or three times a week, and spoke to his 
crew and employees in the morning.  During his September 2004 
VA examination, he stated that he remained in charge of his 
business and oversaw his business.  

With regard to his social status, the record indicates he has 
been married to his present wife for eight years, although 
the marriage has had its difficulties.  The veteran also 
attends group therapy sessions for PTSD, enjoys riding his 
motorcycle, and watching television and football.  

The psychiatric symptoms reported by the veteran include 
anxiety, sleep impairment, irritability, poor concentration, 
nightmares, hypervigilance.  Although the veteran was 
hospitalized for one night due to suicidal ideation in March 
2004, this appears to be an isolated incident.  His VA 
examination reports from April 2001 and September 2004 are 
negative for findings of suicidal ideation.  

The evidence of record does not reveal that the veteran 
engages in obsessional rituals, which interfere with routine 
activities.  Additionally, the evidence does not reveal that 
the veteran's speech is intermittently illogical, obscure, or 
irrelevant.  Although J.S. indicated that the veteran cannot 
communicate instructions clearly, during both of his VA 
psychiatric examinations in April 2001 and September 2004 the 
examiner noted that his thought process was linear and goal 
directed.  During the September 2004 examination he reported 
having a hard time concentrating, but the examiner noted that 
he was alert and oriented times four during the examination.  

The veteran's most recent GAF score for PTSD was 53.  His GAF 
score for alcohol dependence was 55.  His overall service-
connected GAF was 53.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32].  
In pertinent part, a GAF of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupation or 
school functioning.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM-IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2003).  Thus, GAF scores between 51 to 60 
do not automatically equate to any particular percentage in 
the Rating Schedule; rather, they are but one factor to be 
considered in conjunction with all of the other evidence.

Although the veteran reported assaulting an employee and 
engaging in domestic violence one time, he completed an anger 
management course and has not had a recurrence of violent 
behavior during the time period of this appeal.  
Specifically, the evidence does not reveal that the veteran 
has impaired impulse control such as unprovoked irritability 
with periods of violence.  

The Board finds that a 50 percent rating is proper for the 
veteran's service-connected psychiatric disorder because the 
evidence reveals his symptomatology, such as impairment in 
concentration, disturbances in mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, falls clearly within the criteria for the 50 
percent rating.  

Few of the typical symptoms listed in the criteria for a 70 
percent rating are shown, nor has it been demonstrated that 
the veteran's PTSD results in the 70 percent rating 
requirement of occupational and social impairment, with 
deficiencies in most areas due to various symptoms.  
Impairment for PTSD more nearly approximates the criteria for 
a 50 percent rating than a 70 percent rating, and thus the 
lower rating of 50 percent is appropriate.  38 C.F.R. § 4.7 
(2004).  

There is no evidence of record which indicates total 
occupational and social impairment. The veteran consistently 
denied delusions or hallucinations during his April 2001 and 
March 2004 VA examination   None of the symptoms listed in 
the criteria for a 100 percent rating, such as grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living are shown.  Therefore, it has not been demonstrated 
that the veteran's PTSD warrants a 100 percent disability 
rating.  

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under    38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  In 
addition, although the veteran contends that his symptoms 
interfere with his employment, the veteran is currently still 
running his business and meeting with his employees, and 
there is no current evidence revealing that his condition 
causes marked interference with employment.  Consequently, 
while the veteran's PTSD may well cause him some impairment 
in his daily activities, there is nothing in the record to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disability.  Thus, based on the record, the Board 
finds that the currently assigned 50 percent schedular rating 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, has already 
adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected PTSD with alcohol dependence.  
See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability evaluation itself is 
recognition that industrial capabilities are impaired).  
Therefore, in the absence of such factors, the criteria for 
submission for extraschedular consideration under      38 
C.F.R. § 3.321(b)(1) have not been met.  

As a final matter, in March 2005 the veteran, through his 
representative, asserts that service connection for alcohol 
dependence should be granted as a separate issue with a 
separate evaluation as the September 2004 VA examiner found 
that alcohol dependence was secondary to PTSD.  The Board 
acknowledges that the September 2004 VA examiner concluded 
that the veteran's alcohol dependence does relate to and fall 
secondary to his PTSD.  

Special considerations apply to claims involving alcoholism 
or alcohol abuse.  Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 91, prohibits payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse, effective for claims filed as in 
the instant case after October 31, 1990.  However, the United 
States Court of Appeals for the Federal Circuit has held that 
there can be service connection for compensation for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, his service-connected disability.  See Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Federal 
Circuit also indicated that veterans could only recover if 
they can "adequately establish that their alcohol or drug 
abuse disability is secondary to or is caused by their 
primary service-connected disorder."  

By rating action in January 2005, the RO considered the 
veteran's alcohol dependence to be part of his PTSD, pursuant 
to 38 C.F.R. § 3.310(a).  That regulation provides that 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  The Board finds 
that the action of the RO was proper and that there is no 
basis to dissociate, and rate separately, the veteran's 
symptoms of alcohol dependence from PTSD.  In this regard, 
the Board has considered the veteran's symptoms of alcohol 
dependence in the foregoing analysis of the nature and 
severity of the veteran's PTSD.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for PTSD with alcohol 
dependence.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2004); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD with 
alcohol dependence is denied.  


	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


